t c summary opinion united_states tax_court sean kieran hegarty and kerry ann hegarty petitioners v commissioner of internal revenue respondent docket no 3730-07s filed date sean kieran hegarty and kerry ann hegarty pro sese james l may jr for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether a trade_or_business conducted through a limited_liability_company owned by petitioners constituted a passive_activity under sec_469 the resolution of the issue depends upon whether petitioners materially participated in that trade_or_business during background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in florida references to petitioner are to sean kieran hegarty during the year in issue petitioner was employed full time by carteret mortgage corp kerry ann hegarty was employed as a real_estate salesperson on date petitioners formed blue marlin l l c blue marlin a maryland limited_liability_company each owning a 50-percent interest blue marlin was organized to conduct a charter fishing activity the business using what petitioner described as a 46-foot post luxury cruiser that petitioner sec_2respondent agrees that the charter fishing activity constituted a trade_or_business within the meaning of sec_162 during the year in issue purchased earlier that year the amount of time petitioners participated in the business was recorded in a written log petitioner maintained but that log was lost during petitioners’ move from the washington d c area to florida using numerous receipts for expenditures made in connection with the business petitioner reconstructed the amount of time petitioners participated in the business during the evidence presented demonstrates that petitioners’ participation in the business exceeded hours during furthermore we are satisfied that with minor exceptions during that year petitioners were the only individuals who participated in the business for federal tax purposes blue marlin did not elect to be treated as an entity separate from petitioners see sec_7701 sec_301_7701-3 proced admin regs commonly referred to as the check-the-box_regulations the income and expenses attributable to the business are reported on a form_1065 u s return of partnership income that return which was not examined by respondent shows income of dollar_figure expenses totaling dollar_figure which includes depreciation of dollar_figure and a net_loss of dollar_figure the net_loss from blue marlin is deducted on a schedule e supplemental income and loss included with petitioners’ timely filed joint federal_income_tax return 3petitioners retrofitted the vessel with the necessary equipment to convert it into a fishing boat fit for charter and is taken into account in the dollar_figure adjusted_gross_income reported on that return in the notice_of_deficiency respondent disallowed the deduction attributable to the loss from blue marlin according to respondent as far as petitioners are concerned during the business was a passive_activity because they did not materially participate in that business other adjustments made in the notice_of_deficiency are computational and need not be addressed discussion respondent relies upon sec_469 to support the disallowance of the loss from blue marlin that section generally disallows for the taxable_year any passive_activity_loss sec_469 the term passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 for this purpose a trade_or_business is generally defined as any activity in connection with a trade_or_business or any activity for the production_of_income under sec_212 sec_469 a taxpayer is treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 the participation of the taxpayer’s spouse is taken into account in the determination of the extent to which a taxpayer materially participates in an activity sec_469 the applicable regulations provide that if the individual participates in the activity for more than hours during such year or the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year or the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year or the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours or the individual materially participated in the activity for any taxable years whether or not consecutive during the taxable years that immediately precede the taxable_year or the activity is a personal_service_activity and the individual materially participated in the activity for any taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year then the individual will be treated as materially participating in an activity for purposes of sec_469 sec_1_469-5t through temporary income_tax regs fed reg date according to respondent because the business was conducted through a limited_liability_company petitioners are treated as limited partners in considering whether they materially participated in the business that being so and relying upon sec_469 and sec_1_469-5t and temporary income_tax regs fed reg date respondent argues that they did not materially participate in the business because they have not established that their participation in the business during exceeded hours sec_469 states except as provided in regulations no interest in a limited_partnership as a limited_partner shall be treated as an interest with respect to which a taxpayer materially participates as relevant here sec_1_469-5t and temporary income_tax regs fed reg date provides that as limited_partner a taxpayer shall be treated as having materially participated in an activity only if the taxpayer participated in the activity for more than hours during the taxable_year we would be reluctant to find that they did but for reasons discussed in garnett v commissioner t c __ __ slip op pincite such a finding is not necessary in garnett we found the commissioner’s reliance upon sec_469 to be misplaced and held that the material_participation of a taxpayer who participated in a business conducted through a limited_liability_company is determined with reference to any of the seven tests listed in sec_1_469-5t through temporary income_tax regs supra as noted a taxpayer is treated as having materially participated in the activity if the taxpayer participates in the activity for more than hours during the taxable_year and the taxpayer’s participation in the activity for the taxable_year is not less than the participation of any other individual sec_1_469-5t temporary income_tax regs supra we are satisfied that petitioners participated in the business for more than hours during we are further satisfied that their participation was not less than the participation of any other individual during that year see sec_1_469-5t temporary income_tax regs supra it follows that petitioners materially participated in the business during and the deduction attributable to that business is not subject_to limitation under sec_469 respondent’s disallowance of the deduction of the loss attributable to blue marlin is rejected to reflect the foregoing decision will be entered under rule
